IN THE
                            TENTH COURT OF APPEALS



                                 No. 10-22-00093-CV

               IN RE FRANKLIN DRIVE THRU SAFARI, INC.


                                 Original Proceeding

                             From the 82nd District Court
                               Robertson County, Texas
                            Trial Court No. 20-03-20992-CV


                            MEMORANDUM OPINION


       Relator Franklin Drive Thru Safari, Inc.’s petition for writ of mandamus filed on

April 7, 2022, is denied.



                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed December 7, 2022
[CV06]